ROBERTSON, Justice:
Jessie McGowan, Jr., Alias Jessie Mc-Gown, J., was indicted, tried and convicted in the Circuit Court of Leake County of the murder of Dean Wilder, and was sentenced to life imprisonment in the State Penitentiary.
On the afternoon and night of November 3, 1972, the Defendant and Dean Wilder and others engaged in some heavy drinking of both beer and whiskey and that night the Defendant and Wilder, while both were apparently drunk, engaged in a brief fistfight. The testimony was that Wilder hit the Defendant twice with his fist but did not knock him down.
The next day, November 4th, about 11:30 A.M., Defendant approached Wilder as he was seated at a table with three others in J. W. Leflore’s Cafe in Carthage, Mississippi. The Defendant testified that he went in the Cafe to collect a $5.00 debt from R. C. Cook, who was sitting next to Wilder at the table. Four eyewitnesses to the shooting testified that Defendant only addressed Wilder and accused him of messing up his face the night before.
These four eyewitnesses testified that, without further ado, Defendant pulled a pistol and shot Dean Wilder while Wilder was still seated at the table with his hands on top of the table; that Wilder did not reach in his pocket or make any move toward his pocket; and that after shooting Wilder one time the Defendant left the Cafe. Wilder died soon after being taken to the hospital. The examining doctor testified that the cause of death was massive intra-abdominal bleeding from a gunshot wound.
We have carefully studied the assignment of errors and the argument of the appellant in support of each assignment of *599error. We find the assignments of error to be without merit, and on technicalities that this Court has ruled on time and time again adversely to the contentions of the appellant.
The testimony presents a clear case of murder, and the jury was justified in finding from the testimony that the defendant was guilty of murder beyond a reasonable doubt and to a moral certainty.
The conviction and sentence are affirmed.
Affirmed.
GILLESPIE, C. J., and PATTERSON, SMITH and SUGG, JJ., concur.